DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 24 June 2021 in which claims 12, 14, 36, 37 and 43-47 were canceled, claims 15, 17, 20, 48-51 were amended to change the scope and breadth of the claims, and claim 53 was newly added.
	Claims 15, 17, 19, 20 and 48-53 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The recitation “(i) exposing the in vitro culture to one or more drug or cell-based therapy; and (ii) determining an effect of the drug or cell-based therapy on the in vitro culture of the bioprinted tissue or organ” is broadly and reasonably interpreted to require a step of exposing the in vitro culture to one or more drug or cell-based therapy. 
The instant specification has been reviewed, and there is no explanation for how to determine the effect of drug or cell-based therapy of an in vitro culture. The recitation “determining an effect” can be performed mentally and does not require performing any particular active step. 

Objections & Rejections Withdrawn
Applicant’s amendment, filed 24 June 2021, with respect to the objection to claim 36, has been fully considered and is persuasive because the claim has been canceled. Furthermore, the Specification has been amended to correct this spelling error. The objections are hereby withdrawn.
in vitro culture”; “drug screening” and “biomarker discovery”. The rejections are hereby withdrawn.

Applicant’s amendment, filed 24 June 2021, with respect to the rejections of claims 15-17, 20 and 48-52 under 35 U.S.C. § 102(a)(1)/(a)(2) as being anticipated by Kesti et al., has been fully considered and is persuasive.
Independent claim 15 has been amended to require the following steps: “(i) exposing the in vitro culture to one or more drug or cell-based therapy; and (ii) determining an effect of the drug or cell-based therapy on the in vitro culture of the bioprinted tissue or organ”. 
Kesti et al. teach the use of growth factors, antioxidants, cytokines, drugs and biologies (see p.8, lines 23-34). However, Kesti et al. teach incorporating them into the printing mix via the bioink or printing mix. Kesti et al. do not expressly disclose adding them after the step of culturing as required by instant claim 15. 
The rejection is hereby withdrawn.

New & Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 24 June 2021 where the limitations in pending claims 15, 17, 20, 48-51 were amended to change 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “wherein the tissue development, disease development, drug screening, drug development or biomarker development involves one or more of disease modelling, tissue models for drug development, substance testing or bioactive compound efficacy testing” in instant claim 20 (emphasis added) renders the claim herein indefinite. This limitation can be interpreted as further limiting the requirement to expose the in vitro culture to one or more drug or cell-based therapy. Alternatively, this limitation can be interpreted as is a further limitation not required in instant claim 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 17, 20 and 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kesti et al. (WO 2016/092106, cited in previous Office action) in view of Chang et al. (Tissue Engineering: Part C, 2008, vol. 14, no. 2, pp. 157-166, cited in PTO-892) as evidenced by Halper et al. (Halper J., Kjaer M. (2014) Basic Components of Connective Tissues and Extracellular Matrix: Elastin, Fibrillin, Fibulins, Fibrinogen, Fibronectin, Laminin, Tenascins and Thrombospondins. In: Halper J. (eds) Progress in Heritable Soft Connective Tissue Diseases. Advances in Experimental Medicine and Biology, vol 802. Springer, Dordrecht. cited in previous Office Action).
Kesti et al. teach the preparation of 3D grafts to repair craniofacial features and injured joints (p.1, lines 3-6). Kesti et al. teach the use of these grafts for the treatment of osteochondral lesions which are caused by sport injuries, trauma and degenerative diseases like osteoarthritis (p.1, lines 28-34). Kesti et al. teach preparing printing mix material by combining 3.5% gellan gum (i.e. microbial based biogum) with 3% alginate (i.e. biomaterial derived hydrogel) to give a polymer blend (example 1c). Kesti et al. teach the polymer blend was mixed with extracellular matrix (ECM) particles and 6x106 cells/ml to obtain the final printing mix material. Kesti et al. teach first printing, crosslinking, and then culturing to obtain the tissue material (p.18-19, bridging paragraph). Kesti et al. teach culturing the bioink alone for 8 weeks, bioink plus the ECM particles with and without growth factor TGF-33 for 8 weeks to give cartilage. Kesti et al. teach the graft/scaffold having cells wherein bioink was supplemented with ECM (with or without growth factors) resembled the cell density and glycosaminoglycan (GAG) content of native cartilage compared to bioink without ECM components.
Kesti et al. teach a printing mix comprising approximately 3% w/v gellan gum, approximately 4% w/v alginate, approximately 4% w/v particles, and 106 to 107 cartilage cells per ml (claim 18). Kesti et al. teach an exemplary bioink comprising a blend of gellan and alginate mixed with human micronized cartilage particles or hydroxyapatite particles (Example 4a, p.20). The ratio of gellan gum to alginate is 3.5:3 (or 1.2:1), which lies within the range recited in instant claim 48.
Kesti et al. teach the printing mix material comprises particles made of natural tissue or fiber, an aqueous solution of a gelling polysaccharide (particularly gellan gum), and mammalian cells (p.12-13). Kesti et al. teach examples of natural fibers are particularly selected from elastin, resilin, and silk and their derivatives (p.6, lines 7-22, particularly line 20; per instant claims 50 and 51). Kesti et al. teach using particles having a high content of elastin (p.11, line 31).
Kesti et al. teach gellan gum and xanthan gum as suitable alternative gelling polysaccharides for preparing a 3D printing mix (claim 1, and 4). Kesti et al. also teach the use of crosslinkable material in the composition, which include growth factors, and auricular and nasal extracellular matrix (p.13, lines 10-17; per instant claim 49).
Kesti et al. teach suitable cell types include primary autologous chondrocytes, primary allogenic chondrocytes, chondroprogenitor cells, chondroblasts, mesenchymal stem cells, induced pluripotent stem cells, adipose-derived stem cells, and neural crest derived stem cells (p.12, lines 20-29; also see claim 
ECM inherently contains elastin as evidenced by Halper et al. (see p.36, right column, first full paragraph). Thus, Kesti et al. teach a composition comprising gellan gum, cells, alginate, and ECM particles containing elastin which reads on instant claim 51.
Kesti et al. do not expressly disclose “(i) exposing the in vitro culture to one or more drug or cell-based therapy; and (ii) determining an effect of the drug or cell-based therapy on the in vitro culture of the bioprinted tissue or organ” (instant claim 15).
Chang et al. teach “A novel targeted application of tissue engineering is the development of an in vitro pharmacokinetic model for drug screening and toxicology. An in vitro pharmacokinetic model is needed to realistically and reliably predict in vivo human response to drug administrations and potential toxic exposures” (abstract). Chang et al. teach in vitro cell culture models with human liver cells have been used to predict drug toxicity and metabolism in the pharmaceutical industry (p.157, right col). Chang et al. teach exposing liver tissue to a nonfluorescent prodrug and analyzing (determining) the drug (p.161, right col). Chang et al. found the 3D tissue construct produced a significantly higher amount of urea on day 1 compared to a 2D monolayer (figure 10). Chang et al. teach the 3D in vitro culture “more closely resemble their in vivo physiological state where cell-cell communication either from direct contact or paracrine signaling is important for proper cellular behavior, differentiation, and proliferation, along with the concomitant extracellular matrix produced by the neighboring cells” (p.164, second para). Chang et al. teach “Such an in vitro system may serve to improve our ability to predict animal and human response to drug and chemical exposure” (p.164, last para). Chang et al. teach “the potential impact of the tissue-engineered model physiological surrogate system developed herein will hinge on a deepened appreciation of the engineering and scientific basis for the fabrication as well as the relation with subsequent tissue pharmacokinetic behavior” (p.167, last para).
in vitro culture of the bioprinted tissue/organ and expose the in vitro culture of the bioprinted tissue/organ to drug therapy; and determining an effect of the drug on the in vitro culture of the bioprinted tissue/organ.
Starting from Kesti et al., the ordinary artisan would have been motivated to bioprint a tissue/organ with human cells because Kesti et al. exemplify preparing a graft/scaffold having cells wherein bioink supplemented with ECM (with or without growth factors) resembled the cell density and glycosaminoglycan (GAG) content of native cartilage compared to bioink without ECM components. Kesti et al. expressly teach a step of printing, crosslinking, and culturing to obtain the desired construct (e.g. ear cartilage). 
While Kesti et al. teach applications of the 3D tissue include repair of craniofacial features, injured joints and osteochondral lesions, the reference is silent with respect to using the tissue to screen drugs. 
One having ordinary skill in the art would have been motivated to expose the in vitro culture of the bioprinted tissue/organ to screen drugs for toxicology and efficacy because  “Such an in vitro system may serve to improve our ability to predict animal and human response to drug and chemical exposure” (Chang et al., p.164, last para).
	The ability of a 3D bioprinted construct to improve our ability to predict the in vivo response to drug and chemical exposure is attributed to how the 3D in vitro culture “more closely resemble their in vivo physiological state where cell-cell communication either from direct contact or paracrine signaling is important for proper cellular behavior, differentiation, and proliferation, along with the concomitant extracellular matrix produced by the neighboring cells” (Chang et al., p.164, second para).
	Chang et al. teach the use of the liver tissue model for substance testing, which reads on instant claim 20. 
prima facie obvious over the combined teaching of the prior art. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kesti et al. in view of Chang et al. as applied to claims 15, 17, 20 and 48-53 above, and further in view of Apelgren et al. (PLoS ONE, published December 2017, vol. 12, no. 12, 16 pages, cited in previous Office Action).
Kesti et al. and Chang et al. teach as discussed above. Chang et al. further teach cocultures of multiple cell types within an in vitro 3D tissue construct can be prepared by bioprinting via direct cell writing (DCW) of encapsulated cells (p.164, second para).  
Kesti et al. do not expressly disclose a co-culture with at least two types of cells (instant claim 19). 
Apelgren et al. is concerned with the use of 3D bioprinting to prepare human cartilage in vivo from chondrocytes and stem cells (title). Apelgren et al. teach the constructs were prepared from nanofibrillated cellulose and alginate in combination with human chondrocytes and human mesenchymal stem cells (abstract). Apelgren et al. found the constructs prepared from a single cell (human nasal chondrocytes) had good proliferation ability. Apelgren et al. found the constructs prepared from the mixture of cells had an additive proliferative effect involving chondrocyte production of glycosaminoglycan and type 2 collagen. Apelgren et al. teach the use of multipotent mesenchymal stem cells (MSC) in combination with chondrocytes to obtain differentiated chondrocytes, which are otherwise difficult to obtain (p.2, second paragraph). Apelgren et al. teach co-cultures appear to be superior to monocultures for a variety of reasons. Co-cultures with MSCs are advantageous because they promote trophic activity during matrix formation, wherein MSCs excrete chondrocyte-promoting growth factors. Apelgren et al. teach “the most efficient mixture of MSCs and chondrocytes reported as a 4:1 ratio” (p.2, second paragraph). Apelgren et al. teach following that ratio in their own experimental design (see Table 1, Group 3). Apelgren et al. teach co-culturing the two cells on nanofibrillated cellulose and alginate, Bioinks and 3D bioprinting). Apelgren et al. teach “this study described the establishment of a clinically relevant methodology that promotes the creation of custom-made, autologous cartilage in reconstructive surgery” (p.11, Conclusions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bioprint a composition comprising gellan gum and alginate with two cell types at a 1:4 ratio to give a bioprinted tissue or organ, co-culture the bioprinted tissue or organ to prepare an in vitro culture, and perform tissue development of the in vitro culture. 
Starting from Kesti et al., the skilled artisan would have looked to the teaching of Apelgren et al., because both references are concerned with the preparation of cartilaginous tissues and organs using chondrocytes, via 3D bio-printing methodology. Both references similarly use at least two polysaccharides including alginate as a scaffolding material for the cells.
One having ordinary skill in the art would have been motivated to prepare an in vitro culture comprising at least two cell types because Chang et al. teach co-cultures of multiple cell types within an in vitro 3D tissue construct can be prepared by bioprinting via direct cell writing (DCW) of encapsulated cells.
The ordinary artisan would have been motivated to prepare a co-culture comprising a 4:1 ratio of mesenchymal stem cells to chondrocytes, because this ratio has been identified as “the most efficient mixtures” for promoting chondrocyte differentiation for tissue engineering. The skilled artisan would have been motivated to use the co-culture with a reasonable expectation of success because Apelgren et al. found the mixture of cells had an additive proliferative effect involving chondrocyte production of glycosaminoglycan and type 2 collagen, compared to a monoculture. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 15, 17, 19, 20 and 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over Kesti et al. in view of Chang et al., and Kumar et al. (Carbohydrate Polymers, published online 05 October 2017, vol. 180, pp. 128-144, cited in previous Office Action), and further in view of Apelgren et al. 
	Kesti et al. teach as discussed above.
	Kesti et al. do not expressly disclose an example comprising xanthan gum in combination with a biomaterial hydrogel (instantly elected species that read on independent claim 15). Kesti et al. do not expressly disclose a composition comprising xanthan gum and alginate in combination with silk fibroin (instant claim 51).
	Kumar et al. teach the use of xanthan gum (XG) polymer matrix for cell-therapies and drug delivery systems (Table 1). Kumar et al. xanthan gum (XG) is non-toxic, biocompatible and intrinsically behaves as an immunological agent (p.129, last paragraph). Kumar et al. teach xanthan gum has been studied in complexation with other polysaccharides in vitro and in vivo with fibroblast cell line L-929, and showed good biocompatibility. Kumar et al. teach sodium alginate has shown chondroprotective effects for maintaining mobility in the joint and reducing the degeneration of cartilage. Kumar et al. teach xanthan gum alone showed no adverse effects on rabbit chondrocyte viability (p.130, first paragraph). Kumar et al. teach xanthan gum is particularly advantageous for biomedical applications because it has non-Newtonian behavior, i.e. high viscosity yield (even at low concentrations), low sensitivity of viscosity to changes in salt concentrations, resistant to mechanical degradation, biodegradable and environmentally friendly (p.130, second paragraph). Kumar et al. teach xanthan gum should be used in combination with other biomaterials to reinforce it for tissue engineering, since xanthan gum alone forms weak gel-like structures (p.133, Applications of XG in tissue engineering). Kumar et al. teach various mixtures of xanthan gum, including XG-magnetic nanoparticles, XG-gold nanoparticles, XG-nanohydroxyapatite, XG-bioactive glass/cellulose nanocrystals, XG-chondroitin sulfate, XG-chitosan, XG-glycidyl methacrylate grafted XG-gellan gum, XG-gellan gum/chitosan nanoparticles, XG-gellan gum/hyaluronic acid, XG-galactomannan/curcumin, XG-i/k-carrageenan-konjac gum, XG-SA/CNC/halloysite nanotubes, XG-polypyrrole and XG-methylcellulose (p.136-140). Kumar et al. teach “the shear-thinning and gelling properties of xanthan gum can be more beneficial in the area of 3D bioprinting of the tissue scaffolds and/or tissue models for future tissue engineering applications” (p.140, last paragraph). Kumar et al. teach the use of xanthan gum in combination with other polysaccharides and components including chondrocyte cells for targeted applications of at least articular cartilage tissue engineering, and bone tissue engineering (Table 1). 
	Apelgren et al. teach as discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bioprint a composition comprising xanthan gum and alginate, as well as a composition comprising xanthan gum, alginate and silk. 
One having ordinary skill in the art would have been motivated to expose a bioprinted tissue/organ culture to one or more drug or cell-based therapy. Chang et al. is expressly concerned with the preparation of 3D organs for in vitro pharmacokinetic modeling. The application of in vitro cultures of bioprinted tissue and organs is expected to be more reliable in predicting the therapeutic efficacy of a drug because the 3D in vitro culture mimics the in vivo physiological state better than traditional 2D in vitro cell cultures. Additionally, Kumar et al. teach the use of xanthan gum biomaterials in tissue engineering with the intent of using the biomaterial in cell-therapies and as drug-delivery systems. Thus, the prior art as a whole teach the use of in vitro cultures of bioprinted tissues/organs for drug screening and drug development wherein the bioprinted tissue/organ is exposed to a drug or cell-based therapy. 
Starting from Kesti et al., the skilled artisan would have known to combine a biogum with alginate, because Kesti et al. expressly teach preparations having gellan gum with alginate. The ordinary artisan would have been motivated to bioprint a composition comprising xanthan gum with alginate and cells 
The ordinary artisan would have been further motivated to select xanthan gum because Kumar et al. recognize the polysaccharide as having particularly advantageous properties for using it in tissue engineering and in particular 3D bioprinting applications with chondrocyte cells. Specifically, Kumar et al. teach “the shear-thinning and gelling properties of xanthan gum can be more beneficial in the area of 3D bioprinting of the tissue scaffolds and/or tissue models for future tissue engineering applications”. 
The skilled artisan would have had a reasonable expectation of success because gellan gum/alginate have successfully been used to scaffold chondrocyte cells and xanthan gum/polysaccharides (i.e. xanthan gum/gellan gum; xanthan gum/hyaluronic acid) have successfully been used to scaffold cells including chondrocytes for targeted applications of at least articular cartilage tissue engineering, and bone tissue engineering.
The skilled artisan would have been further motivated to include silk with alginate and biogum, because Kesti et al. expressly teach bioprinting compositions having alginate, a biogum, and a natural source of particles/fibers.  The artisan would have been motivated to select silk as source of natural fibers for the printing mix because Kesti et al. expressly list silk as a suitable alternative to elastin, wherein both are described as types of suitable natural fibers; and Kesti et al. exemplify using natural products that have high sources of elastin
The obviousness rational with respect to preparing a co-culture having at least two types of cells is the same as discussed above. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 


Response to Arguments
Applicant's arguments filed 24 June 2021 have been fully considered but they are not persuasive. 
Applicant contends instant claim 15 has been amended to recite “(i) exposing the in vitro culture to one or more drug or cell-based therapy; and (ii) determining an effect of the drug or cell-based therapy on the in vitro culture of the bioprinted tissue or organ”. 
Applicant argues Kesti teaches preparing patient specific grafts, not preparing and testing in vitro cultures with drugs or cell-based therapies. Applicant argues Apelgren et al. teaches in vivo testing of 3D-bioprinted structures, not in vitro cultures. In addition, Applicant argues Kumar et al. teach the use of xanthan gum in tissue engineering.
The above arguments have been considered but are not found persuasive to overcome the prima facie case of obviousness in the modified rejection above, over the teachings of Chang et al. Prior to the teachings of Kesti, Apelgren and Kumar, it was already known from Chang et al. that bioprinted 3D organs have an application for in vitro pharmacokinetic modeling. The application of in vitro cultures of bioprinted tissue and organs is expected to be more reliable in predicting the therapeutic efficacy of a drug because the 3D in vitro culture mimics the in vivo physiological state better than traditional 2D in vitro cell cultures. Additionally, Kumar et al. teach the use of xanthan gum biomaterials in tissue engineering with the intent of using the biomaterial in cell-therapies and drug-delivery systems. Thus, the prior art as a whole teach the use of in vitro cultures of bioprinted tissues/organs for drug screening and drug development wherein the bioprinted tissue/organ is exposed to a drug or cell-based therapy. 
The rejections are hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623